                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOHN REGAN,                                         Case No. 19-cv-02558-YGR
                                                          Plaintiff,                         ORDER ADOPTING MAGISTRATE
                                   8
                                                                                             JUDGE'S REPORT AND
                                                    v.                                       RECOMMENDATION AND
                                   9
                                                                                             DISMISSING ACTION WITHOUT
                                  10     CALIFORNIA STATE GOVERNMENT, et                     PREJUDICE
                                         al.,
                                                                                             Re: Dkt. No. 6
                                  11                      Defendants.
                                  12
                                                 The Court has reviewed Magistrate Judge Thomas S. Hixson's Report and
Northern District of California
 United States District Court




                                  13
                                       Recommendation Re: Dismissal Without Prejudice. (Dkt. No. 6.) Plaintiff John Regan has not
                                  14
                                       filed any objection to the Report nor has he filed any other documents in this action since the
                                  15
                                       issuance of the Report. The Court has reviewed the Report carefully and finds it correct, well-
                                  16
                                       reasoned and thorough. The Court therefore adopts it in every respect.
                                  17
                                                 Accordingly, and for the reasons set forth in the Report the instant action is DISMISSED
                                  18
                                       WITHOUT PREJUDICE for failure to prosecute and failure to comply with the court's deadlines and
                                  19
                                       orders.
                                  20
                                                 This Order terminates the case.
                                  21
                                                 IT IS SO ORDERED.
                                  22
                                       Dated: August 19, 2019
                                  23
                                                                                         ______________________________________
                                  24                                                     YVONNE GONZALEZ ROGERS
                                                                                         United States District Judge
                                  25

                                  26

                                  27

                                  28
